Title: To Benjamin Franklin from Mary Hewson, 22 July 1784
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin




Dear Sir
Cheam July 22 1784

I received your packets of the 26th. of April and 14th of June, with the two little books, for which I thank you. They came to me very safe by the post and I do not grudge the postage. The Sepr. Vol. of l’ami des enfans, which completed the set, I also received, but I know not by what conveyance it came to Sutton, whence it was brought to me by one of the men belonging to the Inn there. It was unaccompanied by any line.
If you will order any packet to be sent to Messrs. Antrobus and Seaman, Teamen, opposite Northumberland Street, it will come to me, without fail, the thursday after it arrives there.
I had some hope of taking a little trip to see you this summer, and if I could have so managed it I would have treated all my children with the jaunt, for Mr Viny told me of a person with whom he thought we could go upon easy & convenient terms, but as I have heard no more about it I fear we must give up that pleasure, and prepare for Southamton whither I now think of taking my young ones to bathe, as I believe bathing to be very wholesome, tho’ thank God! their health is so good as not to want mending. The only visible effect I wish for is a little additional height to my son Thomas, who is so much below the common size that I begin to fear he will always remain so. His make

is perfect, tho’ in miniature; I only wish him to reach a size that will not be remarkable, and for that I think it my duty to give him every chance I can. His sister wants no assistance that way, she is as tall as most girls of her age, and tho she does not always hold herself like those who have stays & collars, she is well shaped, and I flatter myself will look as well when grown up. William is a common size, not so thick as when you knew him, yet stout & well made. Mr Gilpin gives me a very good account of both my boys, and I am pleased to find that he reads their different characters. I have been charged with partiality, but, I think, unjustly, for I never see a preference shewn to either without immediately feeling that the other deserves as much. I could bear that one should be the cleverest best boy in the world (except his brother). I could love any one of my children more than the others, if that could be done without loving the others less than that one. That sentence may appear nonsensical, but it is more expressive of my maternal affection than any other I can find.
Being come to the end of my paper I can give you no more of my nonsense, but must conclude with the best proof of my sense that I am with perfect esteem your affectionate

Mary Hewson



I had hopes of sending this by Mr Vonsittart (a son of the Govr who was lost) but he went sooner than I expected. He is a young man of genius & good conduct; is just entred at Oxford after being at the head of Cheam School. If he should by any means be introduced to you, I should be obliged to you for taking such notice of him as will not be inconvenient to you; and place it to my account.

 
Addressed: A Monsieur / Monsieur Franklin / á Passy / prés de / Paris
Notation: Mary Hewson July 20 1784.—
